IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-068-CV



CULLUM COMPANIES, INC.,

	APPELLANT

vs.



DANIEL M. TREVIÑO AND INSURANCE COMPANY
OF NORTH AMERICA,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 475,258, HONORABLE JAMES R. MEYERS, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Appellant's Motion
Filed:  January 12, 1994
Do Not Publish